DETAILED CORRESPONDENCE
Application Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s amendment to the claims filed on 02/11/2022 in response to the Non-Final Rejection mailed on 08/11/2021 is acknowledged.  This listing of claims replaces all prior listings of claims in the application.
3.	Claims 11 and 13 are cancelled.
4.	New claims 17-19 are added.
5.	Claims 2-3 stand withdrawn pursuant to 37 CFR 1.142(b).
5.	Applicant’s remarks filed on 02/11/2022 in response to the Non-Final Rejection mailed on 08/11/2021 have been fully considered and are deemed persuasive to overcome at least one of the rejections and/or objections as previously applied.
	The text of those sections of Title 35 U.S. Code not included in the instant action can be found in the prior Office Action.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1, 12, and 14-18 are newly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  This new grounds of rejection is necessitated by applicants’ amendment to the claims.
	The term "about" in claims 1, 15, and 19 is a relative term which renders the claim indefinite.  The term "about" is a term of degree and the examiner has reviewed the specification and can find no examples or teachings that can be used for ascertaining the variance intended by the recited term of degree.  Moreover, there is nothing in the specification or prior art of record to indicate that one of ordinary skill in the art could have ascertain the scope of the recited degree.  It is suggested that applicant clarify the meaning of the claims.  See Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. §112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162 (Feb. 9, 2011), page 7165.  
Claim Rejections - 35 USC § 112(a)
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.	Claims 1, 12, and 14-18 are newly rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  This new grounds of rejection is necessitated by applicants’ amendment to the claims.
MPEP § 2163.11.A.3.(b) states, "when filing an amendment an applicant shouldshow support in the original disclosure for new or amended claims" and "[i]f theoriginally filed disclosure does not provide support for each claim limitation, or if anelement which applicant describes as essential or critical is not claimed, a new oramended claim must be rejected under 35 U.S.C. 112, para. 1, as lacking adequatewritten description". According to MPEP § 2163.I.B, "While there is no in haec verbarequirement, newly added claim limitations must be supported in the specificationthrough express, implicit, or inherent disclosure" and "The fundamental factual inquiry iswhether the specification conveys with reasonable clarity to those skilled in the art that,as of the filing date sought, applicant was in possession of the invention as nowclaimed. See, e.g., Vas-Cath, Inc., 935 F.2d at 1563-64, 19 USPQ2d at 1117". 
In the instant case, claims 1 and 15 recite the limitation “35 to about 200 CdS semiconductor nanoparticles”.  Claim 19 recites the limitation “about 200 CdS semiconductor nanoparticles”.  The examiner has reviewed the specification and the drawings and have found no apparent support for the entire range of 35 to about 200 CdS semiconductor nanoparticles in the disclosure as filed.  It is acknowledged that applicants’ remarks claim support for the range in Figures 1A, 2B, and 6B, and while those figures demonstrate 39, 44 and 60 CdS nanoparticles on the surface, this disclosure is not sufficient to cover the entire range of CdS nanoparticles as encompassed by the claims.  Accordingly, the newly added limitation encompasses new matter.
Claim Rejections - 35 USC § 103
10.	The rejection of claims 11 and 13 under 35 U.S.C. 103 as being unpatentable over Stephanopoulous (US Patent Application Publication 2011/0177564 A1; cited on PTO-892 mailed 12/06/2019) in view of Iwasaki et al. (FEMS Microbiol Lett, 2013; cited on PTO-892 mailed on 08/11/2020), Cunningham et al. (Applied and Environmental Microbiology, 1993; cited on IDS filed on 03/23/2018), and Li et al. (Energy & Environmental Science 2013, cited on PTO-892 mailed 12/06/2019) is withdrawn in view of applicants’ amendment to the claims to cancel claims 11 and 13.
11.	The rejection of claims 1, 12, and 14-16 under under 35 U.S.C. 103 as being unpatentable over Stephanopoulous (US Patent Application Publication 2011/0177564 A1; cited on PTO-892 mailed 12/06/2019) in view of Iwasaki et al. (FEMS Microbiol Lett, 2013; cited on PTO-892 mailed on 08/11/2020), Cunningham et al. (Applied and Environmental Microbiology, 1993; cited on IDS filed on 03/23/2018), and Li et al. (Energy & Environmental Science 2013, cited on PTO-892 mailed 12/06/2019) is maintained for the reasons of record and the reasons set forth below.  The rejection has been modified in order to address applicants’ amendment to the claims and to incorporate new claims 17-19.
	Claims 1, 12, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Stephanopoulous (US Patent Application Publication 2011/0177564 A1; cited on PTO-892 mailed 12/06/2019) in view of Iwasaki et al. (FEMS Microbiol Lett, 2013; cited on PTO-892 mailed on 08/11/2020), Cunningham et al. (Applied and Environmental Microbiology, 1993; cited on IDS filed on 03/23/2018), and Li et al. (Energy & Environmental Science 2013, cited on PTO-892 mailed 12/06/2019).
12.	As amended, claims 1, 12, and 14-19 are drawn to a genetically modified microorganism capable of photosynthesizing an organic compound from carbon dioxide, wherein the microorganism (a) at 5 x 1013 photons cm-2s-1 has a quantum yield having a value from 35% to 69% and (b) comprises a heterologous biosynthetic enzyme and 35 to about 200 CdS semiconductor nanoparticle on the surface of the microorganism and the microorganism is a Moorella thermoacetica or Moorella thermoautotrophica, and the organic compound is a compound that the microorganism does not produce in nature, or is a compound that the unmodified microorganism does not produce.
	As amended, claims 15-16 are drawn to a genetically modified microorganism capable of photosynthesizing an organic compound from carbon dioxide, wherein the microorganism (a) at 5 x 1013 photons cm-2s-1 has a quantum yield having a value from 50% to 97% and (b) comprises a heterologous biosynthetic enzyme and 35 to about 200 CdS semiconductor nanoparticle on the surface of the microorganism and the microorganism is a Moorella thermoacetica or Moorella thermoautotrophica, and the organic compound is a compound that the microorganism does not produce in nature, or is a compound that the unmodified microorganism does not produce.
13.	With respect to claims 1, 12, and 14-19, Stephanopoulous teach electrochemical carbon fixation of CO2 using acetogenic microorganisms such as Clostridium thermoaceticum (synonymous to Moorella thermoacetica) as well as genetically modified Clostridium acetobutylicum comprising heterologous genes encoding enzymes in CO2 fixation pathway wherein the genes are from Clostridium thermoaceticum for the production of biofuels, terpenoids, fatty alcohols, waxes, polyketides, etc.  [see Abstract; paragraphs 0006-0008, 0029, 0047-0053, 0077-0080].   The teachings of Stephanopoulous is interpreted as reading on “the limitations of the organic compound is a compound that the microorganism does not produce in nature, or is a compound that the unmodified microorganism does not produce” because there is no evidence of record that Moorella microorganisms naturally produce biofuel or terpenoid type compounds, and furthermore, these compounds are consistent with paragraph 0036 of the disclosure that lists desired organic compounds as a biofuel and isoprenoid compounds.  
	However, Stephanopoulous does not explicitly teach the microorganism of claims 1 and 12 and 14-19, wherein the heterologous biosynthetic enzyme and semiconductor nanoparticle are on the surface of a Moorella thermoacetica or Moorella thermoautotrophica, wherein the microorganism is ATCC 39073 and the nanoparticle is 35 to about 200 CdS nanoparticles; the microorganism of claim 17, wherein the semiconductor nanoparticles have a size of <10 nm; and the microorganism of claim 18, wherein the CdS semiconductor nanoparticles are of the wurtzite phase.
	Iwasaki et al. teach the improvement for the production of biofuel and renewable material from syngas by Moorella thermoacetica ATCC39073 through the development of a genetic transformation and heterologous expression system for this strain by using a selectable marker based on the thermostable kanamycin resistance gene [see Abstract; p. 343, column 2].  Iwasaki et al. further teach that this tool can be used for genetic manipulation of M. thermoacetica [see p. 9, column 1].
	Cunningham et al. teach a Clostridium thermoaceticum ATCC 39703 (genetically modified microorganism) cultured in the presence of cadmium and cysteine that is capable of precipitating the cadmium to the surface of the Clostridium up to 1 mM with no effect on growth and acetogenesis (acetate production) [see Abstract; p. 9-10].  Cunningham et al. further teach cadmium sulfide formation on the surface when cultured in the presence of glucose [see p. 10, column 2; Discussion].  Cunningham teach that the amount of protein extracted from the cadmium treated cultures was two fold higher than that in control extracts [see Abstract].  Given that the precipitate on the surface of cell in Cunningham is CdS and CdS is capable of forming wurtzite phrase crystal lattice upon crystallization, it is the examiner’s position that the nanoparticles on the surface of the cell taught by Cunningham would inherently be of the wurtzite phase and have a size of <10 nm.  Since the Office does not have the facilities for examining and comparing applicants’ protein with the protein of the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed product and the product of the prior art (i.e., that the CdS nanoparticles of the prior art does not possess the same material structural and functional characteristics of the claimed nanoparticles). See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.

	Li et al. teach that Clostridium and Moorella species are known to produce acetate from CO2 through the acceptance of electrons from electrodes [see p. 2895, column 1].
	Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine the teachings of Stephanopoulous, Iwasaki et al., Cunningham et al., and Li et al. to produce a M. thermoacetica strain comprising a heterologous biosynthetic enzyme and a semiconductor nanoparticle on the surface because Stephanopoulous teach genetic modifications of strains using genes from M. thermoacetica to electrochemically produce biofuel from CO2 fixation.  Iwasaki et al. teach that M. thermoacetica ATCC39073 can be genetically manipulated to utilize the acetogenic nature of the microorganism for the production of biofuels.  Cunningham et al. teach that M. thermoacetica cultured in the presence of cadmium precipitates cadmium sulfide on the surface and leads to a two-fold increase in protein production.  Li et al. teach that Clostridia and Moorella strains are able to fix CO2 to form acetate using electrons provided from electrodes.  One of ordinary skill in the art would have had a reasonable expectation of success, a reasonable level of predictability, and would have been motivated to combine the teachings of Stephanopoulous, Iwasaki et al., Cunningham et al., and Li et al. to produce a M. thermoacetica strain comprising a heterologous biosynthetic enzyme and a semiconductor nanoparticle on the surface because Iwasaki et al. acknowledges the desire to genetically modify M. thermoacetica to produce biofuels and Li et al. acknowledges that electrochemical nature of Moorella strains.  One of ordinary skill in the art would desire to choose a strain that naturally produces a nanoparticle on the surface to provide the source of electrons for conversion of CO2 into acetate and would look to the teachings of Cunningham et al. to do so because Cunningham et al. teach that culturing of M. thermoacetica in cadmium precipitates cadmium sulfate on the surface and leads to a increase in overall protein production.  Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
	Regarding the limitations of “at 5 x 1013 photons cm-2s-1 has a quantum yield having a value from 35% to 69%” of claim 1, “at 5 x 1013 photons cm-2s-1 has a quantum yield having a value from 50% to 97%” of claim 15, and “at 5 x 1013 photons cm-2s-1 has a quantum yield having a value from 73% to 97%” of claim 16, it is noted that the limitation recites a capability or function that the microorganism has and does not necessarily require the microorganism to be in the active process of producing a quantum yield at the claimed photons.  MPEP 2145.II states “[m]ere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979) (Claims were directed to grooved carbon disc brakes wherein the grooves were provided to vent steam or vapor during a braking action. A prior art reference taught noncarbon disc brakes which were grooved for the purpose of cooling the faces of the braking members and eliminating dust. The court held the prior art references when combined would overcome the problems of dust and overheating solved by the prior art and would inherently overcome the steam or vapor cause of the problem relied upon for patentability by applicants. Granting a patent on the discovery of an unknown but inherent function (here venting steam or vapor) "would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art." 596 F.2d at 1022, 201 USPQ at 661.); In re Baxter Travenol Labs., 952 F.2d 388, 21 USPQ2d 1281 (Fed. Cir. 1991) (Appellant argued that the presence of DEHP as the plasticizer in a blood collection bag unexpectedly suppressed hemolysis and therefore rebutted any prima facie showing of obviousness, however the closest prior art utilizing a DEHP plasticized blood collection bag inherently achieved same result, although this fact was unknown in the prior art.).  "The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985) (The prior art taught combustion fluid analyzers which used labyrinth heaters to maintain the samples at a uniform temperature. Although appellant showed an unexpectedly shorter response time was obtained when a labyrinth heater was employed, the Board held this advantage would flow naturally from following the suggestion of the prior art.). See also Lantech Inc. v. Kaufman Co. of Ohio Inc., 878 F.2d 1446, 12 USPQ2d 1076, 1077 (Fed. Cir. 1989), cert. denied, 493 U.S. 1058 (1990) (unpublished — not citable as precedent) ("The recitation of an additional advantage associated with doing what the prior art suggests does not lend patentability to an otherwise unpatentable invention.")”  To this end, it is the examiner’s position, given that the combination of the references above meet the structural limitations of the claims of a Moorella comprising a heterologous biosynthetic enzyme and a semiconductor nanoparticle, the functional limitation of a range of quantum yield based on photons is a latent property that flows from the teachings of the prior art. 
	Regarding the limitation of 35 to about 200 CdS semiconductor nanoparticles on the surface, MPEP 2144.05 states “[g]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”.  In the instant case, Cunningham et al. teach that the amount of protein extracted from the cadmium treated cultures was two fold higher than that in control extracts [see Abstract].  To this end, one of ordinary skill in the art would desire to optimize the amount of cadmium to treat the cultures in order to increase the amount of protein or compound produced by the microorganism, which in turn would increase the amount of CdS precipitate nanoparticles on the surface.
Response to Remarks
14.	Applicants’ remarks filed on 02/11/2022 have been fully considered by the examiner and found to be not persuasive in view of the modified rejection set forth above, which was necessitated by applicants’ amendment to the claims.
After Final Consideration Program 2.0
15.	Applicant is advised that an After-Final Consideration Program [AFCP 2.0] is now available for the consideration of an after-final amendment to the claims that does not broaden the scope of any claim.  Applicant is hereby notified that they can participate in this program by filing an AFCP 2.0  Request Form, PTO/SB/434, the required fee, the further amendment, and a statement that the Applicant is willing and available to participate in any interview requested by the examiner concerning the submission.  More information on this and other new initiatives at the Patent Office can be found at http://www.uspto.gov/patents/init_events/patapp-initiatives-timeline.jsp or by calling the examiner or his/her supervisor, Manjunath Rao.

Conclusion
16.	Status of the claims:
	Claims 1-3, 12, and 14-19 are pending.
	Claims 2-3 stand withdrawn pursuant to 37 CFR 1.142(b).
	Claims 1, 12 and 14-19 are rejected.
	No claims are in condition for an allowance.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537. The examiner can normally be reached Monday to Friday from 8AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J HOLLAND/Primary Examiner, Art Unit 1656